Case 6:18-cv-01090-RRS-PJH Document 18 Filed 08/20/19 Page 1 of 1 PageID #: 46



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                LAFAYETTE DIVISION


WILFRED SEGURA                                     CASE NO. 6:18-CV-01090

VERSUS                                             JUDGE ROBERT R. SUMMERHAYS

LIFE INSURANCE COMPANY                             MAGISTRATE JUDGE HANNA
OF NORTH AMERICA


                      ORDER OF DISMISSAL WITH PREJUDICE

      Having received notice that the parties have resolved their claims,

      IT IS HEREBY ORDERED that this matter is dismissed in its entirety, with prejudice.

      THUS DONE in Chambers on this 20th day of August, 2019.




                                                      ROBERT R. SUMMERHAYS
                                                   UNITED STATES DISTRICT JUDGE
